Crosby, J.
The plaintiff in the first action, a passenger, seeks to recover for personal injuries, alleged to have been received in a collision of the defendant’s cars. The second action is brought by the husband of the plaintiff in the first action, for consequential damages.
The plaintiff in the first action hereafter will be referred to as the plaintiff.
At the trial of these cases in the Superior Cotut it was admitted that the collision was due to negligence on the part of the defendant and that the plaintiff was in the exercise of due care.
. 1. It is undoubtedly true that there can be no recovery for personal injuries in cases of this kind, where the only result of the injury is fright or mental distress unaccompanied by some physical injury to the person from without. Spade v. Lynn & Boston Railroad, 168 Mass. 285. Cameron v. New England Telephone & Telegraph Co. 182 Mass. 310. Steverman v. Boston Elevated Railway, 205 Mass. 508. Conley v. United Drug Co. 218 Mass. 238. Megathlin v. Boston Elevated Railway, 220 Mass. 558.
The collision was caused by a car of the defendant running into the rear end of the car in which the plaintiff was a passenger. There was evidence that as a result of the collision all the passengers were thrown to the floor; that afterwards a man was seen putting the plaintiff back upon the seat of the car; that she was carried out of the car and to her home, and that she was in a condition of collapse and unable to walk; that on the day of the accident or the next day, the plaintiff’s husband “saw a mark on his wife’s right hip and right elbow that appeared to be a bruise.” The physician who attended her on the day of the accident testified that when he first examined her he diagnosed her case as an injury to the back; “ that he thought there was a little redness at the time” although there were no abrasions or black and blue *573spots. This evidence, if believed, would justify a finding that the injuries which the plaintiff received were not wholly mental but were also of a physical character for which she was entitled to recover, together with the mental suffering which arose out of or accompanied such physical injuries.
If a person meets with such an accident as happened to the plaintiff, and shortly afterwards marks and bruises are found upon the body, we think it is a reasonable inference that such marks and bruises were caused by the accident and that it could not be ruled that the cause thereof was speculative or conjectural; accordingly, the defendant’s first, second, third and fourth requests could not have been given.
2. There was evidence to show that before the accident the plaintiff was a strong, healthy, robust woman about twenty-seven years of age. There was no evidence to show that she was “ a person of peculiar sensitiveness,” and therefore, the defendant’s seventh request was not applicable. We do not mean to intimate that the ruling is sound.
3. The averment of damages in the declaration is general, and where there are averments that show a liability, this is sufficient unless special damages are sought to be recovered. As was said by this court in Sherlag v. Kelley, 200 Mass. 232, at page 236, “The forms of pleading previously used in this Commonwealth are authorized by the R. L. c. 173, § 130. In Pub. Sts. c. 167, § 94, under the forms of declarations in actions of tort, is this language: ‘The ad damnum is a sufficient allegation of damage in all cases in which special damages are not claimed.’” The declaration alleges that “while a passenger, as aforesaid, she was injured by reason of the negligence of its (the defendants) servants and agents in operating, managing and controlling said car. Wherefore the plaintiff claims damage.” Under this averment the plaintiff was entitled to recover for such damages as were the natural and necessary result of the defendant’s negligence. Whatever may be the rule elsewhere, we think that in this Commonwealth the jury were authorized to consider as elements of damage the physical and mental suffering of the plaintiff based upon permanent injury, if proved .to be of that character. We do not think that a claim for permanent injury can be regarded as special damages and so the defendant’s eighth request was re*574fused properly. Millmore v. Boston Eelvated Railway, 198 Mass. 370. Sherlag v. Kelley, supra. Emery v. Lowell, 109 Mass. 197.
4. The evidence shows that the plaintiff, since the accident, has suffered from hysteria which has continued down to the time of the trial; that as a result of her condition she has been in a state of unconsciousness on different occasions, and has been confined to her bed most of the time. Her family physician who attended her testified that "he thought the future of the plaintiff as to ultimate recovery was very problematical; that he was led to that assumption because the woman had been sick for a year and a half; that she was in a miserable condition; stiffness in one leg; lack of sensation in the other; . . . that she did not use both legs at all well and only in a limited way; that she had a paralyzed arm, a stiffness and inability to use it; that she was a nervous and he might say a physical wreck . . . that he would not want to predict about-her future recovery but he thought she would never be the woman she was before, but that he could not absolutely say that she had any organic disease, but the trouble has lasted so long that there must be some profound change in her nervous organism . . . some profound change of which I do not know anything, and yet it seems it is something that we do not think she is going to recover from.” There was other medical testimony to the effect that in some cases of hysteria the persons so suffering became chronic invalids and that it could not be determined when, if ever, the plaintiff would recover.
On the other hand, there was evidence that the plaintiff’s disease was wholly mental and that she was not suffering from any permanent injury.
Upon this conflicting evidence the jury could have found that the plaintiff’s injury was permanent and that damages might be assessed accordingly.
5. The defendant’s twelfth and thirteenth requests were substantially covered by the charge. The instructions given by the presiding judge correctly stated the principles of law applicable to the issues presented which were elucidated by apt illustrations.
. As we are unable to discover any error in the conduct of the trial, in each case the entry must be

Exceptions overruled.